Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Response to Amendment
1.	This office action is in response to Applicant's communication filed March 30, 2021.  This amendment has been entered and carefully considered.  Claims 1-10, 12-14 and 16-26 are presented for examination and pending in the application.  Claims 1 and 15 have been canceled.  

2. 	The objection to claims 16-17 is hereby withdrawn due to amendment filed 03/30/2021.

3.	Applicant's arguments filed with respect to the pending claims 1-10, 12-14 and 16-26 on 03/30/2021 have been considered; however they are not deemed to be persuasive.  The rejection is hereby updated and maintained.

              Claim Rejections - Double Patenting
4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

     Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of commonly assigned copending Application No. 16/225,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because commonly assigned copending application 16/225,559 claims an “apparatus” comprising a memory module comprising one or more types of memory “media,” a first interface couplable to a host to communicate with the host and transfer commands between the host 
     Although commonly assigned copending application 16/225,559 does not explicitly claim that the memory module includes a plurality of memory “devices” (as opposed to memory “media”) and a controller, commonly assigned copending application 16/225,559 does claim that the memory module may include one or more types of memory “media” including at least one non-volatile memory array [see claim 1, lines 2-3 of commonly assigned copending application 16/225,559 and claim 1, line 2 of the present application, e.g.], and that the memory module may comprise DRAM or a NVDIMM [see claims 2, 5, 14 and 15 of commonly assigned copending application 16/225,559, e.g.], which are commonly formed using a plurality of memory “devices.”  Thus, it would have been readily obvious to one of ordinary skill in the art to provide a plurality of memory “devices” as the one or more types 
     Since applicant’s claims “read on” an apparatus which would have been obvious to one of ordinary skill in the art provided with the claims of commonly assigned copending application 16/225,559, the invention as set forth in the present claims would have been obvious, within the meaning of 35 U.S.C. 103, in light of the claims of commonly assigned copending application 16/225,559.
     Commonly assigned copending application 16/225,559 also claims that the memory modules may utilize DRAM, 3D XPoint, or 
     With respect to claims 4-6 and 8-15 of the present application, commonly assigned copending application 16/225,559 also claims that the memory modules may include memory devices which are of a different type, and thus use different memory protocols, and data may be transferred, including read data and write data, between the host, “apparatus” or “first” memory module, and the second memory module, including transferring data from the “second” memory module to the “apparatus” or “first” memory module [see claim 1, lines 8-9, 8-13, 16 and 17 of commonly assigned copending application 16/225,559 and claims 4, 5, 7-15 and 23-26 of the present application, e.g.]
     As to claims 16 and 17, the use of a direct memory access (DMA) “module” to generate commands for directly accessing memory and transferring data to and from memory devices with reduced overhead (reduced CPU processing, e.g.) was notoriously well-known in the memory or storage art before the effective filing data of the claimed invention, and it would have been obvious to one of ordinary skill in the art to use a well-known direct memory access (DMA) “module” to generate commands to 
     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

     Claims 1-17 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 11-21 of commonly assigned copending Application No. 16/226,119, for the reasons substantially as discussed above with respect to commonly assigned copending application 16/225,559.   Again, although the claims at issue are not identical, they are not patentably distinct from each other because commonly assigned copending application 16/226,119 claims an “apparatus” comprising a “processing resource” such as a controller, a first interface couplable to a host [see claim 1, lines 1-3 and 6-7 of commonly assigned copending application 16/226,119, and claim 1, lines 5-6 of the present application, as well as corresponding parts of present claims 7 and 18, e.g.], and a second interface couplable to a (“second”) memory module to communicate with the (second) memory module [see claim 1, lines 8-9 of commonly assigned copending application 
     Although commonly assigned copending application 16/226,119 does not explicitly claim that the “apparatus” contains a number of memory devices, it would have been obvious to one of ordinary skill in the art to provide the “apparatus” of commonly assigned copending application 16/226,119 with a number of memory devices so that the “apparatus” can store data being transferred, and since the first and second interfaces are memory interfaces [see claim 7 of commonly assigned copending application 16/226,119, e.g.], and that the interface may read and write data from or to a 3D XPoint array [see claim 8 of commonly assigned copending application 16/226,119, e.g.].
     Commonly assigned copending application 16/22,119 also claims that the memory modules may utilize DRAM, 3D XPoint, non-volatile such as a NVDIMM [see claims 6-8 of commonly assigned copending application 16/226,119 and claims 2 and 3 of the present application, e.g.]
     With respect to claims 4-6, 8-15 and 23-26, commonly assigned copending application 16/226,119 also claims that the memory modules may include memory devices which are of a different type and use different memory protocols [again see claims 6-7 of commonly assigned copending application 16/226,119, e.g.], and that data may be transferred, including 
     Also, the use of a direct memory access (DMA) “module” to generate commands for directly accessing memory and transferring data to and from memory devices with reduced overhead (reduced CPU processing, e.g.) was notoriously well-known in the memory or storage art before the effective filing data of the claimed invention, and it would have been obvious to one of ordinary skill in the art to use a well-known direct memory access (DMA) “module” to generate commands to directly access memory and transfer data between memory modules in the “apparatus” and method of commonly assigned copending application 16/226,119 in order to provide reduced overhead (bandwidth and performance benefits) in the “apparatus.”
     This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


    i)  a reply by applicant showing that the claims subject to the rejection, whether previously presented/original claims or amended claims, are patentably distinct from the reference claims (the claims of the commonly assigned copending application), by pointing out specific claim language or limitations not considered obvious in light of the claims of the commonly assigned copending application(s) [in this regard, again also see 37 CFR 1.111(b)], OR
     ii)  the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP 1490 for a discussion of terminal disclaimers).
     Such a response is required even when the nonstatutory double patenting rejection is provisional.   See MPEP 809.04(I)(B)(1). 

	  			Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103(a) which 
forms the basis for all obviousness rejections set forth in this 
Office action:



6. 	Claims 1-10, 12-14, 16-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al (US 2017/0285941) in view of Li et al (US 2016/0034195) or Hansson et al (US 2018/0089079), each taken separately.
     With respect to (“apparatus”) claims 1 and 7, as well as (method) claim 23, Nale et al (US 2017/0285941) discloses an “apparatus” [see memory module 330, 350 in Figure 3, and memory module 1330, 1350 in Figure 13, e.g.], the “apparatus” comprising a plurality or a number of memory devices [336 in Figure 3; 1302 in Figure 13, e.g.], and a controller coupled to, and configured to control access operations to, the plurality of memory devices [see buffer 338 in Figure 3, and 1332 in Figure 13, noting that the further limitations of a first plurality of memory devices and a second plurality of memory devices configured as cache memory are also taught by Nale since Nale clearly teaches modern computing systems include layers of memory, from the fastest, smallest on die memory storage (e.g., cache), to main memory, to larger and slower nonvolatile storage 
     Also with respect to claim 7, as well as claim 23, Nale et al (US ‘941) discloses that the controller may receive a number of (“first”) commands to transfer data between the host (310 in Figure 3, 1310 in Figure 13, e.g.) and the number of memory devices in the (first) memory module (see memory devices 336 in memory module 330 in Figure 3, and memory devices 1302 in memory module 1330 in Figure 13, e.g.), and to transfer data and a command from the host to the second memory module (350 in Figure 3, 1340 in Figure 13, e.g.) for execution on the (second) memory module (see paragraph [0102], lines 7-9, and paragraph [0106], lines 7-9, for example)].
     Nale et al (US ‘941) also teaches that the memory modules may comprise DIMMs with DRAM devices, and thus the controller in the “apparatus” of Nale et al may include a DRAM controller,
It should be noted that Nale et al (US ‘941) discloses that a number of (“third”) commands may be generated by and sent from a 
 	Nale however does not explicitly teach that the controller is configured to receive a command from the host requesting data from the (number of) memory device, determine whether data associated with a command is located in the (number of) memory devices of the “apparatus” or memory module, and to selectively transfer data from the memory devices of the “apparatus” or memory module to the host, in response to determining that the data is located in the (number of) memory devices of the “apparatus” or memory module, or transfer the command to a second memory module in response to determining that the data is not located in the number of memory devices of the “apparatus” or “first” memory module, or determine whether data associated with the command is located in the first plurality of memory devices, transfer the data from the first plurality of memory 
     However, Li et al (US 2016/0034195) or Hansson et al (US), each taken separately, similarly discloses a memory system or network including an “apparatus,” such as a memory module, and teaches including a controller configured to receive a command from the host requesting data from the (number of) memory device, determine whether data associated with a command is located in (memory devices of) a memory module, and selectively transferring data from the memory devices of the memory module or “apparatus” to the host, if the data is located in (the memory devices of) the memory module or “apparatus,” or transferring the command to a second memory module if the data is not located in (the memory devices of) the “apparatus” or “first” memory module.
     Li et al (US 2016/0034195), first of all, it should be noted that the added limitations of a first number of memory devices and a second number of memory devices configured as cache memory are equivalently taught by Li as cache-style  works as “cache” for far memory nodes, particularly the cache-style management maintains two inclusive copies of the cached pages, thus reducing the total available memory capacity. On the other hand, when evicted from near memory, a clean cached page can simply be discarded rather than be sent back to far memory, which can save memory bandwidth and reduce memory blocking time due to page migration, and thus reduce memory latency and improve overall system performance, (e.g. see para.[0031], lines 3 et seq.).  Secondly, Li further teaches receiving a command from the host requesting data from the (number of) memory device determining whether data associated with a command is located in (a number of) memory devices of an “apparatus” or memory module, and selectively transferring data from the memory devices of the “apparatus” or memory module to the host in response to determining that the data is located in the (number of) memory devices of the “apparatus” or memory module, or transferring the command to a second memory module in response to determining that the data is not located in the number of memory devices of the “apparatus” or “first” memory module.  See, for example, paragraph [0010], lines 4-14; paragraph [0013], lines 3-14, it should also be noted that the third number of command being generated (as being claimed in claim 7; or first/second commands (as being claimed in claim 23) is taught by Li to the extent commands paragraph [0013], lines 8-9); paragraph [0014], lines 16 et seq. discloses “the routing logic 212 receives memory access commands, determines whether it is the destination, and sends the memory access commands to the memory controller logic 211 for execution if it is the destination. If the memory node is not the destination, the routing logic 212 sends the memory access commands to a next hop in the memory network toward the destination”; paragraph [0019], lines 5-10; paragraphs [0036] and [0038]; and Figure 2, for example. 
     In addition, Hansson et al (US) first of all, also disclose the added limitations of a first number of memory devices and a second number of memory devices configured as cache memory, for example, Hanson teaches one of the memory modules is used as a cache for the other memory module, the apparatus may further comprise a cache controller to control use of said one of the first and second memory modules as a cache, the cache controller being arranged to apply a cache allocation policy, and to issue at least one transfer access request to the memory controller when the cache allocation policy indicates that a block of data should be transferred between the first and second memory modules. Hence, the cache controller can insert transfer access requests into the series of requests received by the memory 
     Accordingly, it would have been further readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a controller in an  “apparatus” or memory module in order to determine whether data associated with a command is located in memory devices of the 
     With respect to claim 2, Nale et al (US ‘941) discloses that the “apparatus” may be a dual in-line memory module and the plurality of memory devices may comprise dynamic random access memory (DRAM) in a well-known manner [see paragraph [0082], 
     With respect to claim 3, Nale et al (US ‘941) discloses that the memory devices of the remote memory module may comprise at least one of 3D XPoint, NAND flash, or NOR flash, or any combination thereof [see paragraph [0074], lines 1-9 and paragraph [0078], lines 6-8, e.g.].
     With respect to claims 4 and 5, Nale et al (US ‘941) discloses that the controller may be configured to cause data from the remote memory module to be transferred to the “apparatus” or first memory module via the second interface, and data to be transferred from the “apparatus” or first memory module to the host via the first interface, and that such operations may occur simultaneously [see paragraph [0063], lines 6-7 and paragraph [0073], lines 14-15, e.g.].
     With respect to claim 6, Nale et al (US ‘941) discloses that the memory modules may comprise different types of memory devices (see paragraphs [0043]-[0044]; paragraph [0071], lines 3-8; and paragraph [0074], e.g.), so that the first interface of the “apparatus” may be considered to be configured according to a first protocol, and the second interface may be considered to 
     With respect to claim 8, as well as claim 9, Nale et al (US ‘941) discloses that the controller is configured to determine that the “first” number of commands are for execution on the “apparatus” or “first” memory module, and to determine that the “second” number of commands are for execution on the (“second” or) “remote” memory module and should be sent or transferred to the buffer or controller on the (second or) “remote” memory module [see paragraphs [0037], [0096], [0099], [0102] and [0106], e.g.].
     With respect to claim 10, Nale et al (US ‘941) discloses that the “first” number of commands and the “second” number of commands are received by the controller from the host [Nale et al (US ‘941) discloses that “first” and “second” commands (for the “first” memory module and “second” (or “remote”) memory module, e.g.) are received by the buffer or controller (338 in Figure 3; read/command write engine 1344, 1354 in Figure 13, e.g.) from the host (310 in Figure 3; 1310 in Figure 13, e.g.)].
     With respect to claims 12 and 13, Nale et al (US ‘941) discloses that the controller may execute a (second) number of commands to perform a write operation by sending data from the host to the second or “remote” memory module on a bus [see paragraph [0035], lines 1-2 and paragraph [0037], lines 1-4, 
     With respect to claim 14, Nale et al (US ‘941) discloses that the “second” number of commands may be generated by the host and “passed through” to the second or “remote” memory module, or may be received by the buffer or controller on a memory module and subsequently generated and transferred to the “remote” memory module [see paragraphs [0056], [0066], [0068], [0076] and [0085], e.g.].  Li et al (US 195) and Hansson et al (US ‘079) also disclose transferring data from memory devices on a second or “remote” memory module to memory devices on a “first” memory module or “apparatus” in response to commands received from a memory controller, with Li et al (US ‘195) teaching that coupling memory modules or “nodes” in this manner allows memory modules or “nodes” to be coupled using point-to-point links, thereby improving scalability and supporting large capacity and high bandwidth storage with heterogeneous memory technologies, allowing for lower overall costs [see paragraphs [0010]-[0011] and [0013] of Li et al (US ‘195), e.g.] and Hansson et al specifically teaching that performing such direct data transfer is particularly useful in systems with DIMMs having different memory characteristics (see, for example, 
Thus, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide (“third”) commands from the memory controller to one or more memory modules in Nale et al (US ‘941) to directly transfer data between memory devices on a second or (“remote”) memory module and memory devices on an “apparatus” or “first” memory module, because Li et al (US ‘195) teaches that improved scalability, with support for large storage capacities and high bandwidth storage and heterogeneous memory technologies, may be obtained, and Hansson et al (US ‘079) teaches that latency associated with the data transfer between memory modules may be alleviated or reduced, thereby improving the operating speed of the system.
     With respect to claims 16 and 17, the use of a direct memory access (DMA) “module” to generate commands for directly accessing memory and transferring data to and from memory devices with reduced overhead (reduced CPU processing, e.g.) was notoriously well-known in the memory or storage art before the effective filing data of the claimed invention, Official notice being hereby taken.  One of ordinary skill in the art would have found it readily obvious to use a well-known direct memory access (DMA) “module” to generate commands to directly access 
     With respect to claim 24, Nale et al (US ‘941) discloses that executing the (first) number of commands may include reading data associated with the (first) number of commands from a number of memory devices on the first memory module and 
     With respect to claim 25, as well as claim 26, as discussed above, Nale et al (US ‘941) discloses that the controller of the “apparatus” or “first” memory module [330 in Figure 3, 1330 in Figure 13, e.g.] is configured to receive data from a “second” memory module [350 in Fig. 3, 1340 in Figure 13, e.g.] in response to transferring a command to the second memory module [again see paragraph [0039], lines 1-2 and paragraphs [0040]-[0042], lines 1-2, for example)].

7.  Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al (US 2017/0285941) in view of Hansson et al (US 2018/0089079).
     With respect to (independent, “apparatus”) claim 18, Nale et al (US 2017/0285941) discloses an “apparatus” [see memory module 330, 350 in Figure 3, and memory module 1330, 1350 in Figure 13, e.g.], the “apparatus” comprising a number of memory devices [336 in Figure 3; 1302 in Figure 13, e.g.], and a controller coupled to different interfaces and controlling access operations to the plurality of memory devices [see “buffer” 338 in Figure 3, and 1332 in Figure 13, which includes read and command/write “engines” or controllers, e.g., and also see paragraphs [0076] and [0181]-[0182], e.g.].   Nale et al (US ‘941) further discloses that the “apparatus” also includes a 
     Nale et al (US ‘941) also teaches that the memory modules may comprise DIMMs with DRAM devices, and thus the controller in 
     However, first of all it should be noted that Hanson teaches providing a memory module or apparatus with a NVDIMM interface and using such an interface with other type interfaces or protocols (e.g. see para.[0052], lines 1 et seq.), secondly Hansson et al also teaches that the memory modules may comprise cache memory to provide faster access to important data, or frequently or recently accessed data, and teaches providing a cache controller [see cache controller 805 in Figure 13, e.g.], wherein the cache controller is configured to receive a command from the host requesting data from the number of memory device, 
     Accordingly, it would have been further readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cache controller as taught, for example, by Hansson et al (‘079), in the “apparatus” or memory module of Nale et al (US ‘9041), in order to determine whether data associated with a command is located in the (number of) memory devices of the “apparatus” or memory module, or to forward the command to the controller on a second “remote” memory module to determine if the data is located on that memory module, so that at least a portion of the “apparatus” or memory 
     With respect to claim 19, Nale et al (US ‘941) discloses that executing the (first) number of commands may include reading data associated with the (first) number of commands from a number of memory devices on the first memory module and sending the data associated with the first number of commands to the host [again see paragraph [0099], lines 1-7, e.g.].
     With respect to claim 20, as discussed above, Nale et al (US 2017/0285941) in view of Hansson et al (US ‘079) discloses that the controller on an “apparatus” or “first” memory module may be configured to store data in the (number of) memory devices of the “apparatus” or “first” memory module in response to receiving the data from a “second” memory module.
     With respect to claim 21, Hansson et al (US ‘079) also teaches providing a cache tag table or tag information, wherein the cache controller manages the cache tag table and cache data in an associated number of memory devices [see tag lookup table 810 in Figure 13, e.g.).   Moreover, the use of a cache memory, including a cache tag table and cache array to store cache data, so that frequently accessed or important data may be quickly retrieved, was notoriously well-known in the art before the effective filing date of the claimed invention.  It would have been obvious to include a cache storing cache tag information 
     With respect to claim 22, Nale et al (US ‘941) teaches that a command received by the controller on the “apparatus” or memory module from the host may be a command including instructions to transfer between the host and the “second” memory module [see paragraphs [0037] and [0039] of Nale et al, e.g.].

Response to Arguments
8. 	With respect to the remark, Applicant argued that:
 	(a) Applicant respectfully submits that Nale, Li, and Hansson, taken independently or in combination, do not teach or suggest each and every element of Applicant’s independent claims 1, 7, and 23, as amended...From Applicant’s review, Li does not cure the deficiencies of Nale. For instance, Applicant respectfully submits that Li does not appear to teach or suggest a memory module that has a plurality of memory devices, some nd and 3rd paragraphs) .
 	(b)  Applicant respectfully submits that Nale and Hansson, independently or in combination, do not teach or suggest each and every element of Applicant’s independent claim 18, as amended (page 14, 1st and 2nd paragraphs). 
	With respect to (a), Examiner wholeheartly disagrees and would like to emphasize that the combination of Nale, Li, and Hansson, taken independently or in combination disclose each and every element of Applicant’s independent claims 1, 7, and 23, as amended; particularly Nale, Li and Hanson teach a memory module that has a plurality of memory devices, some of which being configured as cache memory.  For example, Nale clearly teaches modern computing systems include layers of memory, from the fastest, smallest on die memory storage (e.g., cache), to main memory, to larger and slower nonvolatile storage (e.g. see para.[0004], lines 8-11), herein the first plurality of memory devices is equivalently taught as plurality memory devices 336 in Figure 3 or 1302 in Figure 13, wherein the second plurality 
Li et al. (‘195), also discloses a first number of memory devices and a second number of memory devices configured as cache memory, for example, Li discloses cache-style management for near-far memory wherein the near memory works as “cache” for far memory nodes, particularly the cache-style management maintains two inclusive copies of the cached pages, thus reducing the total available memory capacity. On the other hand, when evicted from near memory, a clean cached page can simply be discarded rather than be sent back to far memory, which can save memory bandwidth and reduce memory blocking time due to page migration, and thus reduce memory latency and improve overall system performance, (e.g. see para.[0031], lines 3 et seq.).  Li further teaches receiving a command from the host requesting data from the first number of memory device determining whether data associated with a command is located in the first number of memory devices of an “apparatus” or memory module, and selectively transferring data from the memory devices of the “apparatus” or memory module to the host in response to determining that the data is located in the first number of memory devices of the “apparatus” or memory module, or transferring the command to a second memory module in response to determining that the data is not located in the number it should also be noted that the third number of command being generated (as being claimed in claim 7; or first/second commands (as being claimed in claim 23) is taught by Li to the extent that it is being claimed in claim 7 since Li clearly teaches the main memory controllers 111a-b can send memory access commands paragraph [0013], lines 8-9); paragraph [0014], lines 16 et seq. discloses “the routing logic 212 receives memory access commands, determines whether it is the destination, and sends the memory access commands to the memory controller logic 211 for execution if it is the destination. If the memory node is not the destination, the routing logic 212 sends the memory access commands to a next hop in the memory network toward the destination”; paragraph [0019], lines 5-10; paragraphs [0036] and [0038]; and Figure 2, for example.  In addition, Hansson et al. also disclose the added limitations of a first number of memory devices and a second number of memory devices configured as cache memory, for example, Hanson teaches one of the memory modules is used as a cache for the other memory module, the apparatus may further comprise a cache controller to control use of said one of the first and second memory modules as a cache, the cache controller being arranged to apply a cache allocation policy, and to issue 

cannot be arbitrarily combined and that there must be some 
reason why one skilled in the art would be motivated to make the 
proposed combination of primary and secondary references.  In re 
Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no 
requirement that a motivation to make the modification be
expressly articulated. The test for combining references is what 
the combination of disclosures taken as a whole would suggest to 
one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 
209 (CCPA 1971). The references are evaluated by what they
 suggest to one versed in the art, rather than by their specific
 disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969.  In this
 case, Li and Hanson references were used to provide evidence of
 the controller is configured to receive a command from the host
 requesting data from the first number of memory device, 
determine whether data associated with a command is located in 
the first number of memory devices of the “apparatus” or memory
 module, and to selectively transfer data from the memory 
devices of the “apparatus” or memory module to the host, in 
response to determining that the data is located in the (number
 of) memory devices of the “apparatus” or memory module, or 
transfer the command to a second memory module in response to 
determining that the data is not located in the number of memory 
devices of the “apparatus” or “first” memory module, or 

the first plurality of memory devices, transfer the data from 
the first plurality of memory devices to the host in response to
 determining that the data is located in the first plurality of 
memory devices; generating a number of third commands to be 
executed by the memory module to transfer data between the 
memory module and the number of memory devices in response to 
determining that the data is not located in first plurality of 
memory devices or the second plurality of memory devices as
 being detailed above.  By doing so, it would allow a large 
number of memory modules to be connected to a memory controller
 while still allowing commands associated with different memory
 modules or “nodes” to be quickly routed or forwarded to a 
destination memory module and reducing overall latency in the
 memory system. Therefore, the 103 rejection based on the 
combination of Nale, Li and Hanson references in order to arrive 
at Applicant’s current invention is deemed to be proper.".  In 
addition, Examiner would like to emphasize that in considering a 
35 USC 103 rejection, it is not strictly necessary that a 
reference or references explicitly suggest the claimed invention 
(this is tantamount to a 35 USC 102 reference if the 
modifications would have been obvious to those of ordinary skill 
in the art.  It has been held that the test of obviousness is 
not whether the features of a secondary reference may be bodily 

the claimed invention is expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the reference would have suggested to those of ordinary skill in the art.  See In re Keller et al., 208 U.S.P.Q 871.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

	Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-40684098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/June 11, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135